Citation Nr: 0722253	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for painful scars.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left foot and leg 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to February 1963.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that the veteran perfected a timely appeal of 
the December 2003 and February 2004 rating decisions that 
denied his original claim for service connection for 
hypertension, and that is the rating action which is 
currently being reviewed by the Board.  [The December 2003 
rating decision denied the veteran's original claim for 
service connection for hypertension.  After the receipt of 
additional evidence, the RO readjudicated the matter and 
again denied service connection for hypertension in a 
February 2004 rating decision.  The veteran was notified of 
that decision by a letter dated March 30, 2004; a notice of 
appellate rights (including that he had a year to file a 
notice of disagreement (NOD)) was attached.  His NOD with 
that decision was stamped received at the RO on March 7, 2005 
(stamped recorded March 22, 2005)).  Either date was timely 
for filing an NOD.  Consequently, the Board finds that the RO 
in a March 2005 statement of the case (SOC) improperly 
addressed the claim as one to reopen.  The Board has re-
characterized this matter on appeal to reflect that it 
addresses an original claim of service connection, and that 
de novo adjudication is necessary.]

The issues of entitlement to service connection for 
hypertension and headaches are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran is not shown to have painful scars.

2.  A November 1996 Board decision denied service connection 
for a left foot and leg disability on the basis that it was 
not shown that a current left foot and leg disability is 
related to the veteran's military service.

3.  Evidence received since the November 1996 decision 
pertaining to a claim of service connection for a left foot 
and leg disability is either cumulative to, or redundant of, 
the evidence previously of record.


CONCLUSIONS OF LAW

1.  Service connection for painful scars is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

2.  New and material evidence has not been received, and the 
claim seeking service connection for a left foot and leg 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

With respect to the claim of service connection for painful 
scars, an August 2004 letter (prior to the RO's initial 
adjudication of this claim in January 2005) informed the 
veteran of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The veteran was also advised to submit any 
pertinent evidence in his possession.  By letter in April 
2007, the veteran was advised of the criteria governing 
effective dates of awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)).  

With respect to the claim to reopen, a February 2007 letter 
provided the veteran notice of the evidence needed to support 
his claim, and advised him of his and VA's responsibilities 
in the development of the claim.  He was advised to submit 
any pertinent evidence in his possession.  He was also 
provided notice of the specific evidence needed to reopen the 
claim seeking service connection for a left foot and leg 
disability (See Kent v. Nicholson, 20 Vet. App. 1 (2006)).  
While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to his 
notice letter and participate in the adjudicatory/appeal 
process.  He is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  

Regarding the duty to assist as to the claim seeking service 
connection, VA has obtained all pertinent/identified records 
that could be obtained, and all evidence constructively of 
record has been secured.  The Board also considered whether 
an examination to determine nexus was necessary with respect 
to the service connection claim and found that because no 
evidence of disability (painful scars) was presented, an 
examination was not necessary.  38 C.F.R. § 3.159(c)(4).  
Significantly, when a veteran seeks to reopen a claim of 
service connection, the duty to assist by arranging for a VA 
examination or securing a medical advisory opinion does not 
attach unless the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C).  Evidentiary development in these matters 
is complete to the extent possible.

Service Connection for Painful Scars

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records note that the veteran was seen in 
October 1962 with complaints of pain in the toes of his left 
foot.  There was no swelling or redness.  Gait was normal.  
The impression was foot strain.  The veteran's service 
medical records, including a January 1963 separation 
examination report, are negative for complaints or findings 
related to painful scars.  

At a June 2005 personal hearing, the veteran testified that 
he has a painful scar on his left foot.  He stated that he 
injured his foot when a training rocket "fell off the truck 
and hit [his] foot . . . all the way through the boot."  He 
stated that even though his foot was bleeding, he had a leave 
pass for the evening and wanted to get to town.  Therefore, 
he did not seek medical attention until the next morning or 
the morning after that (he could not recall).  He denied 
receiving any stitches; "[t]hey just put some stuff on it."  
He said that he now has a scar on the inside of his foot that 
extends to the sole.  He stated that the scar "hurts 
sometimes."

In a statement received by the RO in July 2006, the veteran 
stated that he was attacked by five Caucasian soldiers in 
1962.  He stated that he lost one tooth, his eyes were 
swollen closed, and he had rendered unconscious.  He further 
stated that he was not allowed to go on sick call for his 
injuries.  Several weeks later, he was attacks by another 
Caucasian soldier, and again was not allowed to go to sick 
call for his injuries.  To this day he has scars on his face.

No post-service medical evidence of painful scars has been 
submitted.

The veteran's service medical records contain no mention of 
findings relating to painful scars.  Although he was seen 
with complaints of foot pain on one occasion during service, 
there is no report of any laceration in that medical record.  
Moreover, there is no report of any lacerations of the 
veteran's face.  Furthermore, the veteran has presented no 
postservice medical evidence of painful scars.  Accordingly, 
service connection for this disability is not in order.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, there is no objective evidence of an 
injury productive of painful scars or of current scars.  An 
examination/medical opinion is not necessary to decide this 
claim because while such opinion could potentially establish 
current disability, it would not serve to establish disease 
or injury in service.

Because the preponderance of the evidence is clearly against 
the veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

Claim to Reopen

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7104.  However, under 38 U.S.C.A. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The veteran served on active duty from January 1961 to 
February 1963.  Service medical records note that the veteran 
was seen in October 1962 with complaints of pain in the toes 
of his left foot.  There was no swelling or redness.  Gait 
was normal.  The impression was foot strain. 

In a 1993 claim for compensation, the veteran indicated that 
he had not been seen by any physician for treatment of a left 
foot or leg disability since service.

A January 1994 VA outpatient treatment record notes that the 
veteran was seen with complaints of left lower extremity 
pain.  He reported a history of an old injury in 1961.  
Examination was unremarkable relative to the left lower 
extremity.  The assessment was chronic left foot pain.

The veteran testified during an October 1994 personal hearing 
that he was injured in October 1962 when a rocket fell on his 
left foot.  He stated that he went on sick call, and missed 
some duty.  He said that thereafter, he did not have any 
problems with his left foot until 1983 or 1984.

Service connection for a left foot and leg disability, 
characterized as residuals of a left foot injury, to include 
disability manifested by left lower extremity pain, was 
denied by an unappealed Board decision in November 1996.  The 
Board found that it was not shown that a current left foot 
and leg disability was related to the veteran's military 
service.

Evidence received since the November 1996 Board decision 
includes: a transcript of a June 2005 personal hearing; a 
July 2006 letter to the President; VA treatment records dated 
in 2003 and private treatment records dated from 1970 to 
2004.  During the June 2005 hearing, the veteran essentially 
testified that he hurt his left foot during a training 
exercise in service.  Thereafter, he strained his left foot 
(in October 1962) while playing softball.  In the July 2006 
letter, the veteran stated that he injured his left foot in a 
training accident, but did not apply for disability benefits 
at the time of his discharge because of his age.  The 
majority of the VA and private medical records added to the 
claims file since November 1996 refer to disabilities not 
herein at issue.  In addition, VA clinical records dated in 
May 2003 note that X-rays of the left knee revealed no 
fractures, dislocations, or bony erosions; joint spaces were 
maintained.  X-rays of the left foot were within normal 
limits, revealing only minimal calcaneal bone spurs.

Regarding the private and VA medical records, none tend to 
show that the veteran has a current left foot or leg 
disability that is service related.  As the medical evidence 
received since November 1996 does not relate (positively) to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.

Regarding testimony presented at the June 2005 personal 
hearing and the July 2006 statement, no medical or other 
competent evidence was submitted to support the veteran's 
arguments.  He is a layperson, and lacks medical training and 
expertise to render a competent opinion on a matter, such as 
the relationship between a current disability and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a left leg and foot disability are not met.


ORDER

Service connection for painful scars is denied.

The appeal seeking to reopen a claim of service connection 
for a left foot and leg disability is denied.
REMAND

Regarding the claim of service connection for hypertension, a 
March 2005 SOC and an October 2004 notice letter under the 
VCAA treated the claim as if it were a claim to reopen a 
previously denied claim.  Thus, the Board finds that due 
process requires that the veteran be furnished with a new 
VCAA letter, in which the veteran is advised of the evidence 
necessary to substantiate a claim for service connection, the 
evidence that he is expected to obtain, and the evidence that 
will be obtained by VA on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the RO should 
readjudicate the claim on a de novo basis.

Regarding the claim of service connection for headaches, a VA 
examination for the purpose of obtaining a nexus opinion is 
necessary because (1) the record contains competent evidence 
of current symptomatology; (2) there are relevant notations 
concerning such in the veteran's service medical records; and 
(3) the evidence indicates that the claimed disability may be 
associated with service injuries.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (recognizing that the latter element 
is a low threshold).  Specifically, the veteran's service 
medical records show that he was seen in January 1961 June 
1961 with various complaints, including headaches.  Following 
service, private treatment records, including in July 2002 
and October 2002, note a diagnosis of headaches.  During a 
June 2005 personal hearing, the veteran testified that he has 
had severe headaches since his military service.  Therefore, 
a VA examination and etiology opinion are necessary.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, this case is REMANDED for the following actions:

1.  Regarding the claim of service 
connection for hypertension, the veteran 
should be provided a VCAA notice letter 
that sets forth the law and regulations 
applicable to claims for service 
connection, including the regulations 
applicable to presumptive service 
connection for hypertension found in 38 
C.F.R. §§ 3.307, 3.309.  The letter 
should provide the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
the veteran should submit any pertinent 
evidence in his possession.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO should also arrange for the 
veteran to be examined by a physician 
with the appropriate expertise to 
determine the presence and likely 
etiology of any headache disability.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

If a headache disability is diagnosed, 
the examiner should provide an opinion, 
based upon review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability is 
etiologically related to the veteran's 
military service, to include complaints 
of headaches recorded therein. The 
examiner should explain the rationale for 
all opinions expressed.

4.  Thereafter, the RO should 
readjudicate these issues.  If either 
claim remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


